DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) an electrolytic capacitor wherein the electrolytic capacitor further has, between the first and second electrode members, a conductive polymer particle band in which conductive polymer particles in a dense state are disposed to extend in a longitudinal direction of the separator, the conductive polymer particle band contains a cellulose derivative, the conductive polymer particle band is divided in a lateral direction of the separator, the conductive polymer particle band covers, within at least one of regions on opposite sides of a center line of the separator in the lateral direction thereof, one half or more of the region in the lateral direction, a first region of the conductive polymer particle band is on a first side of the center line and a second region of the conductive polymer particle band is on a second side of the center line, and in the lateral direction, the first region is separated from the second region (claim 1 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) a method of manufacturing an electrolytic capacitor having a capacitor element housed inside a body case, the capacitor element holding an electrolyte solution, the method comprising: a cellulose derivative immersion step of immersing the capacitor element in a water solution of a cellulose derivative; a first drying step of drying the capacitor element taken out of the water solution and forming the cellulose derivative in a form of a film on surfaces of the separator, the first electrode member, and the second electrode member; a conducting polymer immersion step of, after the first drying step, immersing the capacitor element in a dispersion liquid of a conducting polymer; a second drying step of drying the capacitor element taken out of the dispersion liquid; and an electrolyte liquid holding step of, after the second drying step, holding the electrolyte solution between the first and second electrode members, wherein, in the conducting polymer immersion step, the dispersion liquid solution impregnates into the capacitor element starting at an end edge and does not reach a center line of the capacitor element (claim 7 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) a method of manufacturing an electrolytic capacitor having a capacitor element housed inside a body case, the capacitor element holding an electrolyte solution, the method comprising: a cellulose derivative immersion step of immersing the capacitor element in a water solution of a cellulose derivative; a first drying step of drying the capacitor element taken out of the water solution and forming the cellulose derivative in a form of a film on surfaces of the separator, the first electrode member, and the second electrode member; a conducting polymer immersion step of, after the first drying step, immersing the capacitor element in a dispersion liquid of a conducting polymer; a second drying step of drying the capacitor element taken out of the dispersion liquid; and an electrolyte liquid holding step of, after the second drying step, holding the electrolyte solution between the first and second electrode members, wherein the cellulose derivative immersion step, the first drying step, the conducting polymer immersion step, and the second drying step form a conductive polymer particle band, wherein the conductive polymer particle band includes conductive polymer particles and the cellulose derivative, wherein the conductive polymer particle band is divided in a lateral direction of the separator into a first region and a second region, wherein the first region of the conductive polymer particle band is on a first side of a center line of the separator in the lateral direction thereof and the second region of the conductive polymer particle band is on a second side of the center line in the lateral direction thereof, and wherein, in the lateral direction, the first region is separated from the second region (claim 17 and its dependents).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848